 


110 HR 1703 IH: Federal Land Avalanche Protection Act of 2007
U.S. House of Representatives
2007-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1703 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2007 
Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Agriculture and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To establish a coordinated avalanche protection program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Land Avalanche Protection Act of 2007. 
2.DefinitionsIn this Act: 
(1)ProgramThe term program means the avalanche protection program established under section 3(a). 
(2)SecretaryThe term Secretary means the Secretary of Agriculture. 
3.Avalanche protection program 
(a)EstablishmentThe Secretary, acting through the Chief of the Forest Service, shall establish a coordinated avalanche protection program to— 
(1)identify the potential for avalanches on Federal lands and inform the public, including users of those lands and other potentially affected parties, about the probability of such avalanches and their potential adverse effects on neighboring communities and on transportation and utility corridors; 
(2)carry out ongoing research regarding the causes of avalanche development, so as to improve forecasting of avalanche events; and 
(3)reduce the risks of avalanches on Federal lands and mitigate their effects on users of those lands, neighboring communities, and transportation and utility corridors. 
(b)Coordination 
(1)In generalIn developing and implementing the program, the Secretary shall consult with the Secretary of the Interior, and coordinate the program to ensure adequate levels of protection for recreational users of public land under the jurisdiction of such Secretary. 
(2)ResourcesIn carrying out this section, the Secretary— 
(A)shall, to the maximum extent practicable, use the resources of the National Avalanche Center of the Forest Service; and 
(B)may use such other resources as the Secretary has available in the development and implementation of the program. 
(c)Advisory Committee 
(1)In generalThe Secretary shall establish an advisory committee of 15 members, appointed by the Secretary, to assist in the development and implementation of the program. 
(2)MembershipThe membership of the advisory committee established pursuant to paragraph (1) shall include representatives of— 
(A)Federal land management agencies and concessionaires or permittees that are exposed to the threat of avalanches; 
(B)State departments of transportation that have experience in dealing with the effects of avalanches;  
(C)the Alaska railroad; 
(D)the United States Geological Survey; 
(E)the National Oceanic and Atmospheric Administration; 
(F)the National Weather Service; 
(G)entities with interest in the program that the Secretary considers appropriate for representation on the board; 
(H)authorized users of artillery, other military weapons, or weapons alternatives used for avalanche control; and 
(I)such other members as the Secretary considers appropriate. 
(d)Central depositoryThe Secretary, the Secretary of Transportation, and the Secretary of the Army shall establish a central depository for weapons, ammunition, and parts for avalanche control purposes, including an inventory that can be made available to Federal and non-Federal entities for avalanche control purposes under the program. 
(e)Grants 
(1)In generalThe Secretary may make grants to carry out projects and activities under the program— 
(A)to assist in the prevention, forecasting, detection, and mitigation of avalanches for the safety and protection of persons, property, and at-risk communities; 
(B)to maintain essential transportation, utilities, and communications affected or potentially affected by avalanches; 
(C)to assist avalanche artillery users to ensure the availability of adequate supplies of artillery and other unique explosives required for avalanche control in or affecting— 
(i)Federal land used for recreation purposes; and 
(ii)adjacent communities, and essential transportation corridors, that are at risk of avalanches; and 
(D)to assist public or private persons and entities in public education regarding avalanches and in conducting research and development activities for cost-effective and reliable alternatives to minimize reliance on military weapons for avalanche control. 
(2)PriorityFor each fiscal year for which funds are made available under section 4, the Secretary shall give priority to projects and activities carried out in avalanche zones— 
(A)with a high frequency or severity of avalanches; or 
(B)in which deaths or serious injuries to individuals, or loss or damage to public facilities and communities, have occurred or are likely to occur. 
(f)Surplus ordinanceSection 549(c)(3) of title 40, United States Code, is amended— 
(1)in subparagraph (A), by striking or after the semicolon at the end; 
(2)in subparagraph (B), by striking the period at the end and inserting ; or; and 
(3)by adding at the end the following: 
 
(C)in the case of surplus artillery ordinance that is suitable for avalanche control purposes, to a user of such ordinance.. 
4.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $4,000,000 for each of fiscal years 2008 through 2012. 
5.LimitationNothing in this Act shall be construed to require use of artillery or any other avalanche-related actions affecting any unit of the National Park System or any other Federal lands or to limit the applicability of any Federal law or regulation with respect to any such actions on such lands. 
 
